TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00412-CV


Dawn Marie Flagg, Appellant

v.

William Lee Flagg, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 22154, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Dawn Marie Flagg and William Lee Flagg have filed a joint motion to dismiss this
appeal.  We grant their motion and dismiss this appeal.


  
						Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Joint Motion
Filed:   November 12, 2004